 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 1 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page1 of 10




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                              )
                                     )
 FRICTIONLESS WORLD, LLC             )                  Case No. 19-18459 MER
                                     )                  Chapter 11
                                     )
             Debtor.                 )
 ____________________________________)
                                     )
 FRICTIONLESS WORLD LLC,             )
                                     )
             Plaintiff,              )
                                     )
 v.                                  )                  Adv. Proc. No. 19-01282 MER
                                     )
 FRICTIONLESS LLC, CHANGZHOU         )
 INTER UNIVERSAL MACHINE &           )
 EQUIPMENT CO., LTD, LI ZHIXIANG, )
 CHANGZHOU ZHONG LIAN                )
 INVESTMENT CO. LTD., SERENA LI, )
 AND FRANK LI,                       )
                                     )
             Defendants.             )


          PLAINTIFF’S OBJECTION TO DEFENDANTS MINGSU LI AND JUN LI
                    MOTION TO WITHDRAW THE REFERENCE


          Plaintiff Frictionless World, LLC (“FW”), through undersigned counsel, hereby submits

 its Objection to the Motion to Withdraw the Reference filed by Mingsu Li and Jun Li as follows:

 I.       INTRODUCTION

          The Motion to Withdraw the Reference filed by Mingsu Li and Jun Li is a premature

 attempt to move the claims asserted against the Lis from the Bankruptcy Court.                The Lis

 incorrectly contend that that their right to a jury trial, which may or may not ultimately materialize,

 on non-core claims, mandates immediate withdrawal to the District Court.            To arrive at this

 conclusion, however, the Lis ignore the well-established practice of keeping such claims in the
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 2 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page2 of 10




 Bankruptcy Court for all pre-trial matters.     Withdrawal of the reference is only appropriate if and

 when the case is trial ready. The Lis argue that, under Stern v. Marshall, 564 U.S. 2 (2011) and its

 progeny, non-core claims require immediate withdrawal of the reference. This overbroad

 interpretation of Stern has been explicitly rejected. As the Lis acknowledge in their conclusion,

 even if the Bankruptcy Court determines that FW’s claims are non-core, the Bankruptcy Court is

 not precluded from supervising all pre-trial proceedings, with any proposed findings of fact and

 conclusions of law subject to the district court’s de novo review.    Nor does the right to a jury trial

 mandate immediate withdrawal of the reference; the Bankruptcy Court retains the authority to

 handle and decide all pre-trial matters.      Moreover, the Lis’ claimed right to a jury trial may be

 rendered moot should the case be resolved as a matter of law, through dispositive motions or

 otherwise. As such, withdrawing the reference is premature, unless and until the right to a jury trial

 is concrete and trial is imminent.

        The Lis also contend that judicial economy will be furthered if the claim against the Lis

 are immediately withdrawn to the District Court. This contention is utterly without merit. In

 fact, each of the Lis is an officer of Defendants CIU and ZL Investments and related to Defendant

 Li Zhixiang, for which reason sending the proceeding against them to a different forum simply

 creates duplicity and encourages conflicting rulings. Further, said contention is based upon a false

 premise, namely that the Bankruptcy Court has already resolved motions filed by those related

 defendants to compel arbitration with regards to them and stay the proceeding.         In fact, no such

 ruling has occurred and, at a minimum, the reference should not be withdrawn until such motions

 are resolved by the Bankruptcy Court.      Rather than promote judicial economy, withdrawing the

 reference simply permits the Lis to continue their improper gamesmanship through ducking

 service and attempting everything in their power to avoid having the Bankruptcy Court make any



                                                     2
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 3 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page3 of 10




 substantive ruling with respect to any Defendant and any claim plead. Cause under 28 U.S.C.

 §157(d) does not exist for immediate withdrawal and the Motion should be denied.

 II.         DESIGNATION OF RECORD

             Pursuant to L.B.R. 5011-1(c), FW designates the following portions of the record in

 Adversary Proceeding No. 19-1282-MER for determination of the Motion:

  Docket                                            Document
   No.
    1             Complaint
    4             Motion for Temporary Restraining Order and Motion for Preliminary Injunction
    5             Temporary Restraining Order
   12             Stipulation and Joint Motion Regarding Scheduling
   13             Order Granting Stipulation
   19             Motion to Compel Debtor to Arbitrate
   20             Motion to Dismiss Adversary Proceeding
   21             Objection to Motion for Temporary Restraining Order and Motion for Preliminary
                  Injunction
        22        Arbitration Defendants’ Memorandum of Law
        25        Motion for Order Authorizing Alternative Forms of Service
        26        FW’s Response to Motion to Compel, Motion to Dismiss, and Objection
        27        Objection to Motion for Order Authorizing Alternative Forms of Service
        28        Motion for Withdrawal of the Reference
        30        Committee’s Joinder to FW’s Response to Motion to Compel, Motion to Dismiss,
                  and Objection
        31        Arbitration Defendants’ Reply


 III.        BACKGROUND FACTS

             1.      On October 9, 2019, FW commenced an adversary proceeding (the “Adversary

 Proceeding”) against each of the relevant defendants in this dispute by filing a Complaint against

 Defendants Frictionless LLC, Changzhou Inter Universal Machine & Equipment Co., LTD

 (“CIU”), Li Zhixiang (“Li”), Changzhou Zhong Lian Investment Co. LTD (“ZL Investments” and,

 with Frictionless, LLC, CIU, and Li, the “Arbitration Defendants”), Mingsu “Serena” Li and Jun

 “Frank” Li. See Docket No. 1.        Fourteen claims for relief are plead in the Complaint against the

 Defendants.

                                                    3
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 4 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page4 of 10




        2.      On October 11, 2019, FW filed a motion in the Adversary Proceeding (the

 “Injunction Motion”) against the Arbitration Defendants seeking a temporary restraining order and

 preliminary injunction enjoining the continued prosecution of an arbitration between FW, FW’s

 CEO Dan Banjo and the Arbitration Defendants that was pending on the date the bankruptcy was

 filed (the “Arbitration”). See Docket No. 4.     The Court granted the temporary restraining order.

 See Docket No. 5.

        3.      In response to the Complaint, the Arbitration Defendants—but not Defendants

 Mingsu and Jun Li—filed a flurry of motions in the main case and the Adversary Proceeding in an

 effort to litigate all of the claims set forth against them in the Adversary Proceeding in arbitration.

 Those motions are referred to collectively hereinafter as the “Arbitration Motion.” See Docket

 Nos. 19-22.

        4.      FW filed a combined response to the Arbitration Motion. See Docket No. 26.

        5.      A preliminary hearing was conducted on the Injunction Motion and Arbitration

 Motion on December 6, 2019.          No testimony from witnesses was heard at the preliminary

 hearing.    At the conclusion of the hearing, the Bankruptcy Court took the matter under

 advisement.

        6.      Prior to the hearing, FW filed a Motion for Order Authorizing Alternative Forms

 of Service on Defendants Mingsu and Jun Li (the “Service Motion”).               See Docket No. 25.

 Mingsu and Jun Li filed a “Special Objection” to the Motion. See Docket No 27.           FW obtained

 an extension to reply to December 12, 2019.

        7.      In their Special Objection to the Service Motion, the Lis argue that they should be

 permitted to continue evading service.

 IV.    ARGUMENT



                                                   4
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 5 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page5 of 10




         A.      The Lis Have Not Demonstrated Cause for Permissive Withdrawal

         Under 28 U.S.C. § 157(d), the District Court may withdraw the reference on the motion of

 a party “for cause shown.” In determining whether cause exists, courts consider the goals of

 promoting uniformity in bankruptcy administration, reducing forum shopping and confusion,

 conserving debtors’ and creditors’ resources, expediting the bankruptcy process, and the right to a

 jury trial. See, e.g., Centrix Fin. Liquidating Trust v. Nat’l Union Fire Ins. Co., et al. (In re Centrix

 Financial LLC), 2011WL63505, at *4-6 (D. Colo. Jan. 7, 2011). Withdrawal of the reference,

 however, should not be used as a litigation tactic to avoid the bankruptcy court. Northeast Indus.

 Dev. Corp. v. Parkstone Capital Partners, LLC, et al. (In re Northeast Indus. Dev. Corp.), 2014

 WL 2253322, at *3 (S.D.N.Y. May 28, 2014).             The Lis argue that cause exists because the Lis

 have not filed a proof of claim in the underlying bankruptcy case and: (1) FW’s claims are non-

 core; (2) the Lis have a right to a jury trial; and, (4) judicial economy will be furthered by

 withdrawal. Even if FW’s claims are non-core and the Li are entitled to a jury trial, immediate

 withdrawal is not warranted.     Nor do the remaining factors support withdrawal at this time.

                 1.      Non-Core Claims do not Mandate Immediate Withdrawal of the
                         Reference.

         The classification of statutory “core” and “non-core” claims and their treatment by a

 bankruptcy court does not support immediate withdrawal of the reference. See Centrix v. Nat’l

 Union, 2011 WL 63505, at *5 (resolving whether claims are “core” need not change the outcome

 of a motion to withdraw the reference and noting that “‘[b]ecause the classification of a matter as

 core or non-core is not wholly determinative, these factors of judicial economy must be considered

 regardless of the outcome’ of the core/non-core inquiry.”) (citing McCord v. Papantaniou,316

 B.R. 113, 125 (E.D.N.Y. 2004)).         Here, whether the Bankruptcy Court determines that the

 Trustee’s claims are core or non-core is of no moment; this determination only dictates whether a

                                                    5
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 6 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page6 of 10




 final order can be entered by the Bankruptcy Court. Even if it cannot, as the Lis concede, the

 Bankruptcy Court can still preside over all pre-trial matters and render a decision on the merits,

 subject to District Court de novo review as necessary:

         If a case is non-core and a jury demand has been filed, a district court might find
         that the inability of the bankruptcy court to hold the trial constitutes cause to
         withdraw the reference. However, a district court also might decide that a case is
         unlikely to reach trial, that it will require protracted discovery and court oversight
         before trial, or that the jury demand is without merit, and therefore might conclude
         that the case at that time is best left in the bankruptcy court.

 Centrix v. Nat’l Union, 2011 WL 63505, at *6 (quoting Orion Pictures Corp. v. Showtime

 Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1101-02 (2d Cir. 1993)); see also Exec.

 Benefits Ins. Agency v. Arkison, 134 S.Ct. 2165, 2174-75 (2014).              Thus, regardless of the

 core/non-core distinction, practice in this District dictates that immediate withdrawal is not

 necessary. See Smiley v. Talley (In re American Title Services Co.), 2015 WL 13229210 (D.

 Colo. 2015) (Brimmer, J.).

                 2.      Regardless of Whether a Jury Trial is Ultimately Necessary,
                         Withdrawal of the Reference is Premature.

         The Lis argue that because they are entitled to a jury trial, immediate withdrawal of the

 reference is warranted. Even if the Lis are entitled to a jury trial, withdrawal is premature.      This

 case may be summarily adjudicated, rendering the right to a jury trial moot.             Moreover, the

 practice is this District directs the Bankruptcy Court to conduct all pre-trial proceedings unless and

 until a jury trial is necessary. The right to a jury trial does not mandate or require that the reference

 of the case to the Bankruptcy Court be withdrawn, nor does it divest the Bankruptcy Court of the

 authority to resolve pre-trial matters. See Smiley v. Talley, 2015 WL 13229210, * 2.         It is within

 the District Court’s discretion to determine at what stage in the proceedings the reference should

 be withdrawn. Id.      The Bankruptcy Court has authority, even when a jury trial has been



                                                    6
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 7 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page7 of 10




 demanded, to supervise discovery, conduct pre-trial conferences, and rule on pre-trial motions,

 including dispositive motions. Berger v. Watrous & Ehlers et al (In re Kirk E. Douglas, Inc.), 170

 B.R. 169, 170 (D. Colo. 1994); see also Depositors Ins. Co. v. Heartland Bank et al., 2007 WL

 2461107, at *2 (E.D. Mo. Aug. 24, 2007) (“The Bankruptcy Court can maintain the adversary

 proceeding, make interlocutory orders and dispositive motion rulings, then transfer the

 proceedings to the District Court for jury trial in the event that becomes necessary.”).

        A right to jury trial is commonly rejected as cause for permissive withdrawal. Centrix v.

 Sutton, 2009 WL 1605826, at *3 (withdrawal of the reference when defendants have a right to a

 jury trial “is not mandated under the Seventh Amendment or § 157(d) and would contravene the

 well-founded practice of courts in this District”).      A Bankruptcy Court’s pre-trial management

 does not infringe on a party’s right to a jury trial, but rather narrows or eliminates issues for trial.

 See Jobin v. Kloepfer (In re M & L Business Machine Co. Inc.), 159 B.R. 932, 934 (D. Colo. 1993);

 Berger v. Watrous, 170 B.R. at 170 (right to jury trial not adversely affected if withdrawal is

 delayed until matters are ready for a jury trial).         The Lis’ jury demand does not warrant

 withdrawal of the reference at this stage of the case.

                3.      It Will Not Be More Efficient to Withdraw the Reference.

        The Lis argue that, because this case must ultimately be tried in District Court, immediate

 withdrawal is appropriate.      Courts have “repeatedly held that where the bankruptcy court

 possesses more familiarity with facts of a case incident to its management of the bankruptcy

 proceedings, withdrawal of the reference to bankruptcy court should be delayed until the case is

 ready for trial.” Centrix v. Nat’l Union, 2011 WL 63505, at *4; see also Loveridge v. Johnson et

 al. (In re South Valley Health Center, LLC), 2013 WL 2387678, at *2 (D. Utah May 30, 2013)




                                                    7
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 8 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page8 of 10




 (denying withdrawal of the reference promotes “the division of labor between this [District] Court

 and the Bankruptcy Court established by Congress”).

        The Lis also gloss over the fact that there are four other defendants, all of which are related

 to the Lis and three of which are corporate entities that the Lis have some degree of direct control

 over, that have not sought to withdraw the reference. Withdrawing the Lis to District Court while

 the other four defendants remain in Bankruptcy Court would be duplicative, encourage conflicting

 rulings and constitute a waste of judicial resources.

 V.     CONCLUSION

        Immediate withdrawal of the reference is neither mandated, nor warranted.        The Lis have

 failed to demonstrate sufficient cause for permissive withdrawal and instead seek a result that runs

 counter to well-settled bankruptcy law and practice. Maintaining the reference in the Bankruptcy

 Court unless and until trial is imminent comports with post-Stern decisions in this district and

 promotes judicial economy.



        WHEREFORE, FW respectfully requests that the Court deny the Lis’ Motion to Withdraw

 the Reference and grant such other relief as deemed appropriate.




                                                  8
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 9 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page9 of 10




       DATED this 9th day of December, 2019.

                                  Respectfully submitted,

                                  WADSWORTH GARBER WARNER CONRARDY, P.C.

                                  /s/ David V. Wadsworth
                                  David V. Wadsworth, #32066
                                  Aaron J. Conrardy, #40030
                                  2580 West Main Street, Suite 200
                                  Littleton, Colorado 80120
                                  303-296-1999 / 303-296-7600 FAX
                                  dwadsworth@wgwc-law.com
                                  aconrardy@wgwc-legal.com

                                  THOMAS P. HOWARD, LLC

                                  /s/Thomas P. Howard __________
                                  Thomas P. Howard, #31684
                                  Olayinka L. Hamza, #44523
                                  842 W. South Boulder Rd., Ste. 100
                                  Louisville, CO 80027
                                  303-665-9845 / 303-665-9847 FAX
                                  thoward@thowardlaw.com
                                  ohamza@thowardlaw.com

                                  Attorneys for Frictionless Word, LLC




                                               9
 Case 1:19-cv-03583-LTB Document 3 Filed 12/17/19 USDC Colorado Page 10 of 10
Case:19-01282-MER Doc#:37 Filed:12/09/19 Entered:12/09/19 16:47:34 Page10 of 10




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of December, 2019, true and correct copies of the
 foregoing PLAINTIFF’S OBJECTION TO DEFENDANTS MINGSU LI AND JUN LI
 MOTION TO WITHDRAW THE REFERENCE was served via CM/ECF and email on the
 following:

 Peter Cal                                         Robert T. Honeywell
 pcal@shermanhoward.com                            Robert.Honeywell@klgates.com

 Eric Johnson                                      Risa Lynn Wolf-Smith
 ejohnson@shermanhoward.com                        rwolf@hollandhart.com

 Brian Koosed                                      Stephen M. Packman
 briankoosed@klgates.com                           spackman@archerlaw.com




                                     /s/ David V. Wadsworth
                                     WADSWORTH GARBER WARNER CONRARDY, P.C.




                                              10
